                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. POZZUOLO, and All                 :      CIVIL ACTION
Others Similarly Situated                   :
                                            :
      v.                                    :
                                            :
PORTFOLIO RECOVERY                          :
ASSOCIATES, INC.                            :      NO. 18-1797

                                        ORDER

      NOW, this 9th day of April, 2019, upon consideration of Defendant Portfolio

Recovery Associates, LLC’s Motion to Dismiss for Lack of Subject Matter Jurisdiction

Pursuant to Fed. R. Civ. P. 12(B)(1) (Document No. 14), the plaintiff’s response, and the

defendant’s reply, and after oral argument, it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that this action is DISMISSED WITH PREJUDICE.




                                                   /s/TIMOTHY J. SAVAGE
